NOTE: This order is no11precedentia1.
United States Court of Appeals
for the Federal Circuit
ASIA PACIFIC MICROSYSTEMS, INC.,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
HEWLETT-PACKARD COMPANY AND HEWLETT-
PACKARD DEVELOPMENT COMPANY, L.P.,
In.tervenors.
2012-1225
011 appeal f1‘om the United States I111;e1'national Trade
C0n1misSion in Investigatio11 No. 337-TA-723.
ON MOTION
ORDER
Up0n consideration of HeW1ett-Packard Company and
HeW1ett-Packard Deve10pment C0mpany, L.P.’s unopposed
motion for leave to interVene,

AsLA PACIFIC v. 1'rc
IT ls ORDERED THAT:
2
The motion for leave to intervene is granted The re-
vised oHicia1 caption is reflected above
FOR THE CoURT
MAR 19 mm /S/ Jan H0rba1y
Date J an H0rbaly
C1erk
ccc Steven D. Ling, Esq.
Panyin A. HugheS, ESq.
Ruffin B. Cordel1, Esq.
S21
FlLED
.c0unT oF APPEAl.s ma
uswa FEnEnAL c\ncu\T
ma 19z01z "
JAN |~l0BBN.Y
C\.EBK